Citation Nr: 1325298	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  12-30 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1944 to March 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2013, the Board obtained a Veterans Health Administration (VHA) medical advisory opinion in the matter.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran served in combat; he has various diagnoses of an Axis I psychiatric disability (to include PTSD, Organic Psychotic (Delusional) Disorder, Vascular Dementia, Depression, Anxiety State Unspecified); and competent medical evidence relates his psychiatric disability to his military service.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disability is warranted.  38 U.S.C.A. §§  1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor(s) occurred.  38 C.F.R. § 3.304(f); and (3) a link, established by medical evidence between current symptoms and an in-service stressor. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran submitted a claim seeking service connection specifically for PTSD.  In light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), his claim has been re-characterized as one of service connection for a psychiatric disability, however diagnosed.

The Veteran's DD 214 shows he was awarded a Purple Heart Medal.  It is not in dispute that he served in combat, and is entitled to have his claim considered under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).

A February 1945 service treatment record notes a diagnosis of psychoneurosis, anxiety.

Postservice VA treatment records reflect positive PTSD screens since 2004, except for a negative screen in June 2007.  These records also show positive depression screens.  An October 2003 mental health center clinic record noted Axis I diagnoses of adjustment disorder with anxiety and depression, and probable PTSD. 

March 2010 records from a private geriatric psychiatry consultant note the Veteran has diagnoses of PTSD, with features of agitation, aggression, delusions, and visual hallucinations, organic psychotic disorder due to trauma, generalized anxiety disorder, chronic insomnia disorder, and multi-infarct dementia with depression.  The psychiatrist opined that the Veteran's primary diagnosis was PTSD, "which has led to more important and significant psycho-behavioral changes such as being diagnosed with an organic Psychotic Disorder, with agitation, aggression, delusions, and hallucinations."  It was also noted that the Veteran is taking and responding well to psychotropic medications.

On July 2010 VA examination, Axis I diagnoses of rule out dementia not otherwise specified and rule out depressive disorder not otherwise specified were noted.  The VA examiner opined that PTSD is not caused by or a result of an in-service event, as the Veteran does not currently appear to meet sufficient diagnostic criteria for PTSD.

The VHA medical expert opinion (which was received in July 2013) is by a supervising psychiatrist, who opined that the Veteran has PTSD related to his combat stressors.  He noted the Veteran received a diagnosis of psychoneurosis in 1945, and that today, such would likely be diagnosed as PTSD.  He noted that the Veteran's VA treatment records show several positive PTSD screens and reflect treatment with antidepressants and benzodiazepines, which are often used to treat PTSD.  The expert expressed agreement with the opinion by the Veteran's private consulting psychiatrist and nursing home records, which list psychiatric diagnoses including PTSD, organic psychotic disorder, anxiety state unspecified, dementia with depression and organic delusions syndrome.  The expert indicated that he disagreed with the negative opinion by the July 2010 VA examiner to the effect that the evidence did not support a diagnosis of PTSD.  He observed that while that examiner found no memory deficits, the examiner endorsed the diagnosis of dementia (which is inconsistent).  The expert noted that a formal memory examination such as the SLUMS or MMSE would have been helpful.  

In addition to PTSD, organic psychotic (delusional) disorder was diagnosed.  The VHA expert opined that the Veteran's psychosis is multifactorial, coming from the PTSD, dementia, and depression, and that some of the psychotic symptoms may actually be flashbacks from the PTSD.  Anxiety state unspecified was also diagnosed and determined to be related to PTSD.  Vascular dementia was diagnosed.  The expert indicated that since the dementia is vascular rather than Alzheimer's, it is most likely related to service.  He further stated that atrial fibrillation is one of the Veteran's illnesses which would be exacerbated by the stress of PTSD and contribute toward vascular dementia.  Finally, the expert observed that the depression diagnosed is a common co-morbidity of PTSD, and is also related to the Veteran's service.   

Accordingly, the evidence shows the Veteran has Axis I diagnoses of PTSD, an organic psychotic (delusional) disorder, an unspecified anxiety state, vascular dementia, and depression.  It is also not in dispute that he served in combat and received a diagnosis of a psychoneurosis in service.  A VHA expert has related the Veteran's various current psychiatric diagnoses to his combat service.  The VHA expert explained the rationale for the opinion, citing to supporting factual data, and also explained the reasons for agreeing or disagreeing with the other medical opinions, pro and con, regarding a nexus between the Veteran's psychiatric disabilities and his service.  It is the most complete opinion in the matter in the record, and is persuasive.  

As the Veteran has an Axis I diagnosis of PTSD (and various other acquired psychiatric disabilities), as he served in combat, and as competent medical evidence (that the Board finds persuasive) relates his various psychiatric diagnoses to his service/traumatic events therein, all of the requirements for establishing service connection are met, and service connection for a variously diagnosed psychiatric disability is warranted.


ORDER

Service connection for a variously diagnosed psychiatric disability, to include PTSD, is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


